UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 Form 10-K /A Amendment No. 1 x ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December 31, 2009 ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission file number: 333-149446 VOICE ASSIST, INC. (Exact name of registrant as specified in its charter) Nevada 26-1929199 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 2 South Pointe Dr, Suite 100, Lake Forest, California 92630 (Address of principal executive offices) (Zip Code) Registrant's telephone number: ( 949 ) 655-1677 Copies of Communications to: Stoecklein Law Group 402 West Broadway Suite 690 San Diego, CA 92101 (619) 704-1310 Fax (619) 704-1325 Securities registered under Section 12(b) of the Act:None Securities registered under Section 12(g) of the Act:None Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. Yes ¨No x Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Act. Yes ¨No x Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes xNo ¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Website, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes ¨No ¨ Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K (§229.405) is not contained herein, and will not be contained, to the best of registrant's knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K.¨ 1 Indicate by check mark whether the registrant a large accelerated filer, an accelerated filer, a non-accelerated filer, or a small reporting company. See the definitions of "large accelerated filer," "accelerated filer" and "small reporting company" in Rule 12b-2 of the Exchange Act. Large accelerated filer¨ Accelerated filer¨ Non-accelerated filer¨ (Do not check if a smaller reporting company) Smaller reporting companyx Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act). Yes ¨No x The aggregate market value of the voting and non-voting common equity held by non-affiliates computed by reference to the price at which the common equity was sold, or the average bid and asked price of such common equity, as of June 30, 2010 (the last business day of the registrant's most recently completed second fiscal quarter) was $7,000 based on a share value of $0.01. The number of shares of Common Stock, $0.001 par value, outstanding on March 22, 2011 was 27,320,000 shares. DOCUMENTS INCORPORATED BY REFERENCE: None. 2 *EXPLANATORY NOTE – Following the initial filing of this Form 10-K, the Commission discovered an incorrect datein the audit opinion letter. Consequently, the Registrant is amending this Form 10-K to include the revised audit opinion letter. No disclosure was changed as a result of the date change. Additionally. the Registrant has provided current information on the shares outstanding as of March 22, 2011, and provided current certifications pursuant to 18 U.S.C. SECTION 1350,as adopted pursuant toSection 302 and Section 906ofthe Sarbanes-Oxley Actof 2002. VOICE ASSIST, INC. FOR THE FISCAL YEAR ENDED DECEMBER 31, 2009 Index to Annual Report on Form 10-K/A PART II Page Item 8. Financial Statements and Supplementary Data 5 Item 15. Exhibits, Financial Statements Schedules 6 3 FORWARD-LOOKING STATEMENTS This document contains “forward-looking statements”.All statements other than statements of historical fact are “forward-looking statements” for purposes of federal and state securities laws, including, but not limited to, any projections of earnings, revenue or other financial items; any statements of the plans, strategies and objections of management for future operations; any statements concerning proposed new services or developments; any statements regarding future economic conditions or performance; any statements or belief; and any statements of assumptions underlying any of the foregoing. Forward-looking statements may include the words “may,” “could,” “estimate,” “intend,” “continue,” “believe,” “expect” or “anticipate” or other similar words.These forward-looking statements present our estimates and assumptions only as of the date of this report.Accordingly, readers are cautioned not to place undue reliance on forward-looking statements, which speak only as of the dates on which they are made.Except for our ongoing securities laws, we do not intend, and undertake no obligation, to update any forward-looking statement.You should, however, consult further disclosures we make in future filings of our Annual Report on Form 10-K, Quarterly Reports on Form 10-Q and Current Reports on Form 8-K. Although we believe the expectations reflected in any of our forward-looking statements are reasonable, actual results could differ materially from those projected or assumed in any of our forward-looking statements.Our future financial condition and results of operations, as well as any forward-looking statements, are subject to change and inherent risks and uncertainties.The factors impacting these risks and uncertainties include, but are not limited to: · our current lack of working capital; · inability to raise additional financing; · the fact that our accounting policies and methods are fundamental to how we report our financial condition and results of operations, and they may require our management to make estimates about matters that are inherently uncertain; · deterioration in general or regional economic conditions; · adverse state or federal legislation or regulation that increases the costs of compliance, or adverse findings by a regulator with respect to existing operations; · inability to efficiently manage our operations; · inability to achieve future sales levels or other operating results; and · the unavailability of funds for capital expenditures. For a detailed description of these and other factors that could cause actual results to differ materially from those expressed in any forward-looking statement, please see “Item 1A. Risk Factors” in this document. Throughout this Amended Annual Report references to “we”, “our”, “us”, “ Voice Assist ”, “the Company”, and similar terms refer to Voice Assist, Inc . 4 ITEM 8.FINANCIAL STATEMENTS AND SUPPLEMENTARY DATA See Index to Financial Statements and Financial Statement Schedules appearing on page F-1 through F-16 of this Form 10-K/A . 5 PART IV ITEM 15.EXHIBITS, FINANCIAL STATEMENT SCHEDULES (a) 1. The financial statements listed in the "Index to Financial Statements" at page F-1 are filed as part of this report. 2. Financial statement schedules are omitted because they are not applicable or the required information is shown in the financial statements or notes thereto. 3. Exhibits included or incorporated herein: See index to Exhibits. (b)Exhibits Incorporated by reference Exhibit Number Exhibit Description Filed herewith Form Period ending Exhibit Filing date 3(i)(a) Articles of Incorporation of Voice Assist, Inc . S-1 3(i)(a) 2/29/08 3(i)(b) Certificate of Amendment 8-K 3(i)(b) 9/30/10 3(ii)(a) Bylaws of Voice Assist, Inc . S-1 3(ii)(a) 2/29/08 Subscription Agreement S-1 2/29/08 31.1 Certification pursuant to Section 302 of the Sarbanes-Oxley Act X 31.2 Certification pursuant to Section 302 of the Sarbanes-Oxley Act X 32.1 Certification pursuant to Section 906 of the Sarbanes-Oxley Act X 32.2 Certification pursuant to Section 906 of the Sarbanes-Oxley Act X 6 SIGNATURES Pursuant to the requirements of Section 13 or 15(d) of the Securities Exchange Act of 1934, the registrant has duly caused the report to be signed on its behalf by the undersigned, thereunto duly authorized. VOICE ASSIST, INC. By: /S/ Randy Granovetter Randy Granovetter, President Date: March24, 2011 Pursuant to the requirements of the Securities Exchange Act of 1934, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. Signature Title Date /S/ Randy Granovetter President March 24, 2011 Randy Granovetter /S/ Michael Metcalf Chief Executive Officer and Chairman March 24, 2011 Michael Metcalf /S/ Michael Silva ChiefFinancial Officer March 24, 2011 Michael Silva /S/ Michael Metcalf Director March 24, 2011 Michael Metcalf /S/ Randy Granovetter Director March 24, 2011 Randy Granovetter 7 MUSICIAN’S EXCHANGE INDEX TO FINANCIAL STATEMENTS FOR THE YEAR ENDED DECEMBER 31, 2009, INCEPTION (FEBRUARY 4, 2008) TO DECEMBER 31, 2(FEBRUARY 4, 2008) TO DECEMBER 31, 2009 PAGES REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM F-2 BALANCE SHEETS F-3 STATEMENTS OF OPERATIONS F-4 STATEMENT OF STOCKHOLDERS' EQUITY F-5 STATEMENTS OF CASH FLOWS F-6 NOTES TO FINANCIAL STATEMENTS F-7 – F-16 F-1 DE JOYA GRIFFITH & COMPANY, LLC CERTIFIED PUBLIC ACCOUNTANTS & CONSULTANTS 2580 Anthem Village Drive (702) 563-1600 Henderson, NV 89052 REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Board of Directors Musician’s Exchange 2858 Erie St. San Diego, California 92117 We have audited the accompanying balance sheets of Musician’s Exchange as of December 31, 2009 and 2008 and the related statement of operations, stockholders’ deficit and cash flows for the year ended December 31, 2009, from inception (February 4, 2008) to December 31, 2008 and from inception (February 4, 2008) to December 31, 2009.These financial statements are the responsibility of the Company's Management.Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audit in accordance with standards of the Public Company Accounting Oversight Board (United States).Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatements. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements.An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audit provides a reasonable basis for our opinion. In our opinion, the financial statements referred to above present fairly, in all material respects, the financial position of Musician’s Exchange as of December 31, 2009 and 2008 and the results of its operations and cash flows for the years then ended in conformity with generally accepted accounting principles. The accompanying financial statements have been prepared assuming that the Company will continue as a going concern. As discussed in the financial statements, the Company has had difficulty in generating sufficient cash flow to meet its obligations, and is dependent on management's ability to develop profitable operations, these factors, among others raise substantial doubt about its ability to continue as a going concern. Management’s plan in regards to these matters is also described in Note 2. The financial statements do not include any adjustments that might result from the outcome of this uncertainty. /S/ De Joya Griffith & Company, LLC De Joya Griffith & Co, LLC Henderson, Nevada March 5, 2010 F-2 MUSICIAN'S EXCHANGE (A DEVELOPMENT STAGE COMPANY) BALANCE SHEETS December 31, December 31, ASSETS Current assets: Cash $ $ Inventory Total current assets Total assets $ $ LIABILITIES AND STOCKHOLDERS' DEFICIT Current liabilities: Accounts payable $ $ Notes payable Notes payable - related party 55 Total current liabilities Total liabilities Stockholders' deficit: Preferred stock, $0.001 par value, 10,000,000 shares authorized, no shares issued and outstanding as of December 31, 2009 and 2008 - - Common stock, $0.001 par value, 100,000,000 shares authorized, 1,450,000 and 850,000 shares issued and outstanding as of December 31, 2009 and 2008, respectively Additional paid-in capital Deficit accumulated during development stage ) ) Total stockholders' deficit ) ) Total liabilities and stockholders' deficit $ $ See Accompanying Notes to Financial Statements F-3 MUSICIAN'S EXCHANGE (A DEVELOPMENT STAGE COMPANY) STATEMENTS OF OPERATIONS Inception Inception For the February 4, 2008 February 4, 2008 year ended to to December 31, December 31, December 31, Revenue $ $ $ Cost of goods sold Gross profit Operating expenses: General and administrative Executive compensation - related party - Professional fees Total operating expenses Net (loss) $ ) $ ) $ ) Weighted average number of common shares outstanding - basic and fully diluted Net (loss) per share - basic and fully diluted $ ) $ ) See Accompanying Notes to Financial Statements F-4 MUSICIAN'S EXCHANGE (A DEVELOPMENT STAGE COMPANY) STATEMENT OF STOCKHOLDERS' DEFICIT Deficit Accumulated Additional During Total Preferred Shares Common Shares Paid-In Development Stockholders' Shares Amount Shares Amount Capital Stage Deficit February 4, 2008 Issuance of common stock for cash on organization of the Company - $
